DETAILED ACTION

Claims 1, 4, 7-8, 11, 14-15, 18 and 21-32 are pending with an effective filing date of 12/11/2018.  Claims 1, 8, 15, 18, 23, 26 and 29 are amended as per applicant’s amendment filed 6/04/2021.  Claims 1, 4, 7-8, 11, 14-15, 18 and 21-32 are rejected.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/04/2021 has been entered.
 


Response to Arguments
Applicant's arguments filed 6/04/2021 have been fully considered but they are not persuasive. 
	The rejection of the claims under 35 USC 112(a) as to failing to comply with the written description requirement is withdrawn based on the amended claims and applicant’s remarks [Remarks, pages 8-10].  
	Applicant’s remarks concerning the prior art rejection are moot because the arguments do not apply to the references as combined for the prior art rejection following.    


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 15, 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handa et al. (Patent Application Publication 2019/02299261; hereinafter referred to as Handa) in view of Laiben (Patent Application Publication 2018/02766262; hereinafter referred to as Laiben) in further view of Carson et al. (Patent Application Publication 2019/03868173; hereinafter referred to as Carson).

	As per claim 1, Handa discloses a computing device comprising:
at least one processor [Handa, 0058]; and memory storing computer-readable instructions that, when executed by the at least one processor [Handa, 0172], cause the computing device to:

receive, from a client entity 
	Since, the system processes a payment, the system necessarily monitors for “usage”.  

based on one or more nodes, associated with a distributed database, having received a pending transaction for the usage event from an aggregator that received the usage event data, 



update a local copy of the distributed database to include a database entry for the usage event [Handa, each of the peer computers may store a matching copy of the blockchain (0106)].
	Handa does not explicitly disclose 


	Carson further teaches 




	Handa and Laiben in combination teach a blockchain storage method having registered users.  Carson teaches requesting and receiving validation of blockchain events.  The request and validation of blockchain events as taught by Carson could have been combined with the registered blockchain storage method as taught by Handa and Laiben to provide a method of validating blockchain events for registered users of a blockchain.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art.  One would have been motivated to combine the teachings to provide a method of validating blockchain events for registered users of a blockchain.



	Claim 8 includes similar subject matter to that of claim 1 and is rejected based on the same reasoning as stated for claim 1 as noted above. 
	Claim 15 includes similar subject matter to that of claim 1 and is rejected based on the same reasoning as stated for claim 1 as noted above. 
	
	As per claim 30, Handa, Laiben and Carson in combination teach the method of claim 8 as noted above and further teach wherein the pending transaction indicates that the computing device is to be sent the request for the confirmation [Handa, data package information may include information about the sending account (0074), the peer lookup module may identify associated peer computers based on event information in a data package (0075)].

	As per claim 31, Handa, Laiben and Carson in combination teach the method of claim 8 as noted above and further teach wherein the database entry results from a proof-of-work process performed by one or more mining devices that are different from the computing device [Carson, an asset block may include a cryptographic proof which may be proof of work (0072-75)].





Claims 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handa et al. (Patent Application Publication 2019/0229926) in view of Laiben (Patent Application Publication 2018/0276626) in further view of Carson et al. (Patent Application Publication 2019/0386817) in further view of Kaaniche et al. “A Blockchain-based Data Usage Auditing Architecture with Enhanced Privacy and Availability”, 2017; hereinafter referred to as Kaaniche). 

	As per claim 4, Handa, Laiben and Carson in combination teach the apparatus of claim 1 as noted above.
	None of Handa, Laiben nor Carson explicitly teach receive a request to audit the distributed database; and send, responsive to the request to audit the distributed database, information regarding the one or more database entries.
	However, Kaaniche teaches: receive a request to audit the distributed database [Kaaniche, an owner may request a private audit for a misuse of personal data (page 4)].
	Kaaniche further teaches: send, responsive to the request to audit the distributed database, information regarding one or more entries of the distributed database [Kaaniche, an auditing authority may crawl the blockchain transactions (page 4)].
	Handa, Laiben and Carson in combination teach a blockchain storage method having registered users.  Kaaniche teaches that blockchain entries may be audited.  The blockchain auditing as taught by Kaaniche could have been combined with the blockchain storage method as described by Handa, Laiben and Carson to provide a method of auditing a blockchain having registered users.  All the claimed elements were 
 
	Claim 11 includes similar subject matter to that of claim 4 and is rejected based on the same reasoning as stated for claim 4 as noted above. 
	Claim 18 includes similar subject matter to that of claim 4 and is rejected based on the same reasoning as stated for claim 4 as noted above. 


Claims 22, 25 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handa et al. (Patent Application Publication 2019/0229926; hereinafter referred to as Handa) in view of Laiben (Patent Application Publication 2018/0276626; hereinafter referred to as Laiben) in further view of Carson et al. (Patent Application Publication 2019/0386817; hereinafter referred to as Carson).in further view of Mohammed et al., (“Centralized and Distributed Anonymization for High-Dimensional Healthcare Data”, 2010; hereinafter referred to as Mohammed). 

	As per claim 22, Handa, Laiben and Carson in combination teach the medium of claim 15 as noted above.
	None of Handa, Laiben nor Carson teach wherein the pending transaction indicates the usage event via anonymized data.
	However, Mohammed teaches this aspect [Mohammed, raw patient data may be anonymized (page 18.6, 1.2 Distributed Anonymization)].
	Handa, Laiben and Carson in combination teach a blockchain storage method having registered users.  Mohammed teaches that healthcare data may be anonymized.  The anonymized data as taught by Mohammed could have been combined with the blockchain storage method as described by Handa, Laiben and Carson to provide a method of anonymizing user data stored in blockchain having registered users.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art.  One would have been motivated to combine the teachings to 

	Claim 25 includes similar subject matter to that of claim 22 and is rejected based on the same reasoning as stated for claim 22 as noted above. 
	Claim 28 includes similar subject matter to that of claim 22 and is rejected based on the same reasoning as stated for claim 22 as noted above. 



Claims 23, 26 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handa et al. (Patent Application Publication 2019/0229926) in view of Laiben (Patent Application Publication 2018/0276626) in further view of Carson et al. (Patent Application Publication 2019/0386817).in further view of Herbert et al., (“A Novel Method for Decentralised Peer-to-Peer Software License Validation Using Cryptocurrency Blockchain Technology”, 2015; hereinafter referred to as Herbert). 

	As per claim 23, Handa, Laiben and Carson in combination teach the medium of claim 15 as noted above.
	None of Handa, Laiben nor Carson explicitly teach: wherein the database entry is created based on a number of licenses to a virtual desktop service that has been purchased by one or more clients associated with the one or more nodes.
	However, Herbert teaches this aspect [Herbert, when the user transaction shows license ownership bitcoin transactions may be created, the bitcoin transaction includes the user’s wallet and the bitcoin confers software ownership (pages 30-31, Master Bitcoin Model)].
	Handa, Laiben and Carson in combination teach a blockchain storage method having registered users.  Herbert teaches that blockchain may be used to obtain and transfer software licensing.  The blockchain software licensing as taught by Herbert could have been combined with the blockchain storage method as described by Handa, Laiben and Carson to provide a method of tracking software licenses for registered users.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in 

	Claim 26 includes similar subject matter to that of claim 23 and is rejected based on the same reasoning as stated for claim 23 as noted above.
	Claim 29 includes similar subject matter to that of claim 23 and is rejected based on the same reasoning as stated for claim 23 as noted above.


Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handa et al. (Patent Application Publication 2019/0229926) in view of Laiben (Patent Application Publication 2018/0276626) in further view of Carson et al. (Patent Application Publication 2019/0386817).in further view of Jacobs et al., (Patent Application Publication 2019/03776174; hereinafter referred to as Jacobs). 


	As per claim 32, Handa, Laiben and Carson in combination teach the method of claim 8 as noted above.
	None of Handa, Laiben nor Carson explicitly teach wherein the database entry results from a proof-of-license process performed by one or more mining devices that are different from the computing device.
	However Jacobs teaches wherein the database entry results from a proof-of-license process performed by one or more mining devices that are different from the computing device [Jacobs, consensus models include proof of license consensus (0016)].
	Handa, Laiben and Carson in combination teach a blockchain storage method having registered users.  Jacobs teaches that a blockchain may use a proof of license consensus model.  The proof of license consensus model as taught by Jacobs could have been combined with the blockchain storage method as described by Handa, Laiben and Carson to provide a method of tracking software licenses for registered users.  All the claimed elements were known in the prior art and one skilled in the art .


Allowable Subject Matter

Claims 7, 14, 21, 24 and 27 are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERYL L HOLLAND whose telephone number is (571)270-7753.  The examiner can normally be reached on Monday-Friday 10:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Handa et al. Patent Application Publication 2019/0229926 claims the benefit of priority to provisional application 62/619,679 filed on 1/19/2018.
        2 Laiben Patent Application Publication 2018/0276626 was filed on 3/21/2018.
        3 Carson et al., Patent Application Publication 2019/0386817 claims the benefit of priority to provisional application no. 62/684553 which was filed on 6/13/2018.  
        4 Jacobs et al., Patent Application Publication 2019/0377617 was filed on 6/8/2018.